NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2536-18

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

KAREEM D. WHITE,

     Defendant-Appellant.
_______________________

                   Argued May 18, 2022 – Decided July 29, 2022

                   Before Judges Gilson, Gooden Brown and Gummer.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Mercer County, Indictment No. 18-06-0334.

                   John P. Flynn, Assistant Deputy Public Defender,
                   argued the cause for appellant (Joseph E. Krakora,
                   Public Defender, attorney; John P. Flynn, on the briefs).

                   Jeffrey C. McElwee, Jr., Assistant Prosecutor, argued
                   the cause for respondent (Angelo J. Onofri, Mercer
                   County Prosecutor, attorney; Monica Martini, Assistant
                   Prosecutor, of counsel and on the brief).

PER CURIAM
      A jury convicted defendant Kareem D. White of second-degree certain

persons not to possess a weapon, N.J.S.A. 2C:39-7(b)(1). The primary evidence

against defendant consisted of video footage from surveillance cameras.

Because the detective who narrated the videos made statements that were

beyond a neutral narration and invaded the province of the jury, we reverse

defendant's conviction and remand for a new trial.

                                       I.

      We discern the facts from the evidence presented at defendant's trial. Just

before 5:00 p.m. on December 17, 2017, a shooting was reported near apartment

buildings located on Oakland Street in Trenton. Police officers responded but

were unable to locate any witnesses or evidence that a shooting had occurred.

      The following morning, members of the Mercer County Shooting

Response Team (Response Team) canvassed the area of 160 to 166 Oakland

Street. Detective Kevin Reading, a member of the Response Team, viewed and

obtained copies of surveillance video footage from two different cameras

located on apartment buildings at 160 and 166 Oakland Street. The video

footage from December 17, 2017, at approximately 4:57 p.m., showed that two

men had approached a parked car, had raised their arms, and had pointed objects

towards the car. The video also showed a third man had gotten out of the car,


                                                                           A-2536-18
                                       2
initially appeared to take cover behind the car, had raised his arm, and had

extended an object from which a flash of light appeared. The two men then ran

away from the car, with one of them briefly taking cover behind a tree. The man

who had gotten out of the car, thereafter, ran down the sidewalk and out of view

of the cameras.

      It appears that when the cameras were recording that incident, the sun had

already set because what was captured on the videos was not clearly illuminated.

Accordingly, the three individuals depicted on the video could not be seen

clearly. Moreover, the video footage of the man who had exited the car was not

clear enough to identify what the man looked like, nor did the video footage

clearly depict how he was dressed.

      Using the video footage, members of the Response Team were able to

locate eight 9-millimeter shell casings in an area where one of the men depicted

in the video footage had hidden behind a tree. They also found two .45 caliber

shell casings nearby on the street.

      Law enforcement personnel also obtained video footage from surveillance

cameras located at a deli across the street from where the police believed the

shooting had occurred. That video footage did not capture the shooting but

depicted several men standing outside the deli approximately an hour before the


                                                                          A-2536-18
                                       3
shooting was reported.    When Detective Reading reviewed the deli video

footage, he recognized defendant. Reading later explained that he had seen

defendant approximately six to twelve times before December 17, 2017.

Reading also showed the deli video footage to Trenton Police Department

officers Nathan Bolognini and Anthony Manzo. Bolognini and Manzo also

recognized defendant from previous encounters that they had had with him.

      Based on the video footage from the apartment buildings, the police

identified the car from which the man had exited as a Plymouth Sundance. The

police located the Plymouth Sundance parked on Oakland Street the day after

the reported shooting and a search of the Sundance disclosed a bullet fragment.

Through further investigation, the police learned that defendant and his half-

brother, Euquan Jackson, co-owned the Plymouth Sundance.

      In June 2018, defendant was indicted for ten crimes, including six counts

of aggravated assault and four weapons offenses.       Before trial, the State

dismissed all charges except the charge of second-degree certain persons not to

possess a weapon.

      At the beginning of the trial, defendant moved in limine to preclude the

State from narrating the video footage and to bar Reading, Bolognini, and Manzo

from identifying him. After conducting a Rule 104 hearing outside the presence


                                                                         A-2536-18
                                      4
of the jury, the trial court denied both motions. The court ruled that the State

could have Reading narrate the videos. In making that ruling, the trial court

explained on the record:

            We talked a little about the narration and as I advised
            counsel, I think allowing - - and I think that the State is
            proffering Reading as going to nar - - not narrate blow-
            by-blow the video. But once the video is shown,
            orientating the jury as to what they're looking at, what
            direction they're looking and then pointing out, not
            referring to the Defendant on the video where he doesn't
            recognize him as the Defendant but where he might
            recognize one or two or more people shooting. But he
            can - - can't say with any certainty what they're doing
            but he can indicate that it appears this person is
            extending his arm. It appears he's got an object in his
            hand. You see a flash; things of that nature. And then
            on the deli video, whenever he makes the
            [identification], he can indicate that. And again, state
            - - letting the jury know where they're - - in what
            direction they're looking, because I think the car that's
            at issue is contained in both videos but different angles,
            things of that nature.

      The court also ruled that Detective Reading could not state that any of the

men depicted in the video footage were holding a firearm. Concerning the

identification, the court ruled that Reading, Bolognini, and Manzo could identify

defendant as a person they saw standing outside the deli.




                                                                           A-2536-18
                                        5
      At trial, the State offered into evidence several videos from the

surveillance cameras on the apartment buildings and at the deli. After those

videos were entered into evidence, Reading narrated the videos.

      Before showing the footage from the apartment buildings, the assistant

prosecutor asked Reading: "Now, what did you see when you viewed that

footage?" Reading responded:

            I observed three individuals exchanging gunfire in front
            of that building. Two individuals were on foot and one
            individual was occupying a parked vehicle in front of
            the building.

Thereafter, as the jury was shown two video clips from two different security

cameras depicting the alleged shooting, Reading narrated for the jury what he

observed on those videos. At times, the State played portions of the video in

slow motion, pausing at various frames, and Reading narrated what he saw

depicted.

      Initially, Reading identified a Plymouth Sundance parked in between an

Oldsmobile Intrigue and a Hyundai Sonata. The State believed that the shooting

was depicted on approximately fifteen seconds of the video footage. The State

played those fifteen seconds in slow motion three times with Reading narrating

the movements of the three people depicted each time.



                                                                        A-2536-18
                                       6
      Reading testified that the first person appearing in the footage walked

towards the Sundance with his right hand in his pocket, removed his hand from

his pocket holding an object, took a "wider stabilized stance," and "point[ed]"

the object at the Sundance. Reading also stated that seconds later, the first

person is seen "reacting and he's -- essentially, he's moving. He's being evasive,

moving towards the left. . . . [His] right arm is up, pointing at the Sundance, still

holding an object."

      Reading stated that the second person in the footage appeared to be

wearing a black hooded shirt with his hands in his pockets and he followed

behind the first person. Reading then explained that the second person was

"reacting. He is taking a low stance, a squatting stance, if you will, but he's

staying low. He just reacted to something . . . . He's being evasive. He's moving

right. He's placing himself behind a tree that is situated between him and the

Plymouth Sundance." Reading then testified that the second person pointed his

right arm in the direction of the Sundance and appeared to be holding an object.

      Concerning the third person in the video, Reading testified that person got

out of the driver's side of the Sundance and lowered himself behind the car.

According to Reading, the third person then stood and began to raise his arm

and that "after that individual raised his arms, that is a bright flash coming from


                                                                               A-2536-18
                                         7
the area of his arms." The court then admitted into evidence a photograph taken

from the video that depicted an individual near the car and a bright flash. Next,

Reading was shown a photograph of the man running from the car; that

photograph was admitted into evidence as State Exhibit 10.               Reading

acknowledged that he could not identify the third man based on the image.

Nevertheless, Reading described the individual depicted in the photograph as an

"African-American male, wearing a black cap, black long-sleeve hooded shirt.

There's the light-colored, white like emblem on the left chest area, light-colored

pants and black shoes."

      The State then had Reading do a similar individual-by-individual narrative

of the video clip taken from the second surveillance camera that showed a

different angle of the incident.

      Reading was then shown video footage from the cameras at the deli.

Viewing the video clip taken approximately an hour before the alleged shooting,

the assistant prosecutor asked Reading if he saw anyone on the footage matching

the description he gave of the individual exiting the Sundance in State Exhibit

10. Reading answered yes and testified that he saw an African-American man

wearing a black Nike sweatshirt, light-colored jeans, black sneakers, and a black

mask that covered a portion of his face. Reading testified that the person


                                                                            A-2536-18
                                        8
standing outside the deli appeared to be the same person who had exited the

Plymouth Sundance during the incident.

      Reading was then shown two different video clips from other cameras at

the deli. Reading identified defendant as one of the men depicted in the videos.

Reading was also shown five photographs taken from the video, and he testified

that the individual depicted in those photographs was defendant.            The

photographs were admitted into evidence as State Exhibits 36 to 40. Reading

testified that he was familiar with people in the neighborhood from prior

investigations he had conducted with the Response Team. He explained that he

had seen defendant approximately six to twelve times prior to investigating the

incident on December 17, 2017. Reading also identified defendant in court.

      Reading identified defendant in other video footage from inside and

outside the deli. As part of that testimony, Reading stated that he observed the

man he believed to be defendant walk across the street and get into the Plymouth

Sundance at approximately 4:04 p.m. on December 17, 2017.

      On cross-examination, Reading conceded that a cell phone, a camera, a

mirror, or a cigarette lighter could have produced a flash or a little flame. On

re-direct, Reading was allowed to opine that the flashes seen in the video were

consistent with a muzzle flash from a firearm.


                                                                          A-2536-18
                                       9
      Bolognini and Manzo both testified at trial concerning the out-of-court

identification of defendant from the video footage taken from the deli.

Bolognini explained that he had spoken to defendant many times in the

neighborhood. Manzo testified that he had been a police officer in Trenton for

more than thirty years, had previously worked at the deli as a security guard,

and knew defendant because defendant had frequented the deli. Bolognini and

Manzo also identified defendant in court.

      After conducting a Rule 104 hearing outside the presence of the jury, the

trial court also allowed the State to present testimony about, and submit into

evidence, a picture of Euquan Jackson.       Defense counsel objected to that

testimony and photograph, contending that the State had failed to produce the

photograph before trial. The trial court rejected that argument.

      After hearing the testimony and considering the evidence, the jury found

defendant guilty of the one charge against him at trial: second-degree certain

persons not to have a weapon. Thereafter, defendant was sentenced to eight

years in prison with five years of parole ineligibility. He now appeals from his

conviction and sentence.

                                       II.

      On appeal, defendant presents five issues for our consideration:


                                                                          A-2536-18
                                      10
POINT I – THE DETECTIVE'S NARRATION OF
SECURITY VIDEOS WAS IMPROPER UNDER
N.J.R.E. 701 AND INFRINGED ON THE JURY'S
ROLE TO DETERMINE WHETHER THE MAN
EXITING      THE   PLYMOUTH    SUNDANCE
POSSESSED A GUN.

POINT II – THE REPEATED IDENTIFICATIONS OF
[DEFENDANT]       BY    THREE     OFFICERS
CONSTITUTED NEEDLESSLY CUMULATIVE
EVIDENCE UNDER N.J.R.E. 403 AND HAD THE
CAPACITY TO UNFAIRLY SUGGEST THAT
[DEFENDANT] WAS INVOLVED IN PREVIOUS
SHOOTINGS.

POINT III – THE STATE'S CLEAR VIOLATION OF
ITS OBLIGATION TO PROVIDE CONTINUING
DISCOVERY, COUPLED WITH OBJECTED-TO
PROSECUTORIAL          MISCONDUCT       IN
SUMMATION EXPLOITING THIS VIOLATION,
DEPRIVED [DEFENDANT] OF A FAIR TRIAL.

A.   The Photograph of Euquan Jackson Should have
     been Excluded Because the State Violated its
     Duty to Provide Continuing Discovery Under
     Rule 3:13-3 by Failing to Disclose the
     Photograph when it Was Obtained by the
     Prosecutor's Detective Prior to Trial.

B.   The Unfair Surprise from this Discovery
     Violation, made Worse by Objected-To
     Prosecutorial    Misconduct in     Summation
     Denigrating the Defense, Requires the Reversal
     of [Defendant]'s Conviction.

POINT IV – THE CUMULATIVE EFFECT OF THE
ABOVE ERRORS DEPRIVED [DEFENDANT] OF A
FAIR TRIAL.

                                                      A-2536-18
                       11
            POINT V – THE MATTER SHOULD BE
            REMANDED FOR RESENTENCING BECAUSE
            THE LEGISLATURE HAS ENACTED A NEW
            MITIGATING FACTOR REGARDING YOUTH
            THAT APPLIES TO [DEFENDANT]'S CASE.

      We need to reach only the first issue presented by defendant. Having

reviewed the testimony and evidence at trial, we conclude that certain parts of

the narration of the videos by Detective Reading were improper and

inadmissible.   In that regard, portions of Reading's narration were without

evidentiary support, invaded the province of the jury, and violated N.J.R.E. 701.

Those parts of Reading's narration were so prejudicial that they deprived

defendant of a fair trial. Consequently, we are compelled to vacate defendant's

conviction and remand for a new trial.

      A.    The Trial Court's Admission of the Narrative Testimony.

      Defendant moved in limine to preclude any police officer from narrating

the video footage. The trial court properly conducted a Rule 104 hearing outside

the presence of the jury and ultimately determined that Reading could provide

some narration. In making that ruling, the trial court gave some guidance on the

scope of the narration but did not detail the specific questions and responses that

would and would not be allowed.



                                                                             A-2536-18
                                       12
      "[T]he determination of whether a person is competent to be a witness lies

within the sound discretion of the trial judge." State v. G.C., 188 N.J. 118, 133

(2006) (quoting State v. Savage, 120 N.J. 594, 632 (1990)). "[A] trial court's

evidentiary rulings are entitled to deference absent a showing of an abuse of

discretion, i.e., there has been a clear error of judgment." State v. Singh, 245

N.J. 1, 12-13 (2021) (alteration in original) (quoting State v. Nantambu, 221 N.J.

390, 402 (2015)).

      B. The Law on the Scope of Permissible Narration of Video Footage.

      Video footage that captures an incident, which is not witnessed in real

time, presents a somewhat unique evidentiary issue: once authenticated, should

the video simply be played for the jury, or can someone narrate to the jury what

is depicted in the video? To date, the New Jersey Supreme Court has not

delineated what is and what is not permissible narration. Instead, existing

Supreme Court cases that discuss narration testimony have focused on the

propriety of specific narrative comments rather than the general format of the

testimony. See State v. Sanchez, 247 N.J. 450, 466-67 (2021); Singh, 245 N.J.

at 19-20; see also State v. Lazo, 209 N.J. 9, 22-24 (2012). When the issue has

arisen, the question has focused on whether a specific comment by the narrator

is purely factual or is a lay opinion. See Singh, 245 N.J. at 14-15. Accordingly,


                                                                            A-2536-18
                                       13
the Court has evaluated the admissibility of narrative testimony under N.J.R.E.

701. See Sanchez, 247 N.J. at 466; Singh, 245 N.J. at 14.

      In Singh, the Court addressed lay opinion testimony relating to video

surveillance recordings. The defendant in that case challenged testimony from

a detective who had twice referred to the person shown in the surveillance video

as "the defendant." Id. at 18. The detective further commented that the sneakers

worn by the suspect in the surveillance video looked like sneakers found on

defendant the night he was arrested. Id. at 19.

      The Court began its analysis by examining the purpose and boundaries of

N.J.R.E. 701, which provides:

            If a witness is not testifying as an expert, the witness'
            testimony in the form of opinions or inferences may be
            admitted if it:

                  (a) is rationally based on the witness'
                  perception; and

                  (b) will assist in understanding the
                  witness' testimony or determining a fact in
                  issue.

      The Court in Singh determined that it was an error for the trial court to

allow the detective to refer to the suspect in the video as "the defendant" but

ultimately concluded that those fleeting references were harmless. Id. at 17.

The Court also concluded that there was no error in allowing the detective to

                                                                          A-2536-18
                                      14
testify that the sneakers he saw in the video were like the sneakers the defendant

had been wearing on the night he was arrested. Id. at 17-19. The Court reasoned

that although "the jury may have been able [on its own] to evaluate whether the

sneakers were similar to those in the video[, that] does not mean that [the

detective's] testimony was unhelpful. Nor does it mean that [the detective's]

testimony usurped the jury's role in comparing the sneakers." Id. at 20.

      In Sanchez, the Court focused on whether a parole officer could offer a

lay opinion identifying the defendant as a suspect in a still-frame image taken

from a surveillance video. 247 N.J. at 458. Specifically, the Court considered

whether it was an improper lay opinion for a "parole officer, who had met with

[the] defendant more than thirty times as she supervised him on parole, [to tell]

a detective investigating a homicide and robbery that [the] defendant was the

individual depicted in a photograph derived from surveillance video taken

shortly after the crimes." Id. In analyzing that issue, the Court compiled a non-

exhaustive list of four factors to consider in determining whether lay opinion

testimony will assist the jury in a case. Id. at 473. Those factors include (1)

"the nature, duration, and timing of the witness's contacts with the defendant";

(2) "if there has been a change in the defendant's appearance since the offense

at issue"; (3) "whether there are additional witnesses available to identify the


                                                                            A-2536-18
                                       15
defendant at trial"; and (4) "the quality of the photograph or video recording at

issue." Id. at 470-73. The Court stressed that no single factor will be dispositive.

Id. at 473-74 (citing Lazo, 209 N.J. at 20-24). The Court in Sanchez ultimately

determined that the parole officer's testimony was based on her perceptions of

having met with the defendant more than thirty times and, therefore, her

testimony was admissible and helpful to the jury. Id. at 475.

      This court recently considered the standard for determining if police

video-narrated testimony was properly admitted. State v. Watson, ___ N.J.

Super. ___, ___ (App. Div. 2022) (slip op. at 64-107). After reviewing existing

relevant New Jersey Supreme Court precedent, we held there is no categorical,

per se rule that prohibits video narration testimony. Watson, ___ N.J. Super. at

___ (slip op. at 65). "Rather, the critical fact-sensitive issue to be decided on a

case-by-case, indeed, question-by-question basis is whether a specific narration

comment is helpful to the jury and does not impermissibly express an opinion

on guilt or on an ultimate issue for the jury to decide." Ibid.

      In Watson, we distilled general principles related to lay witness opinion

testimony and adapted those principles to the specific context of a "play-by-

play" narration of video recordings.      Id. at 70-71.    We recognized certain

principles that were already clearly established. For example, we pointed out


                                                                              A-2536-18
                                        16
that existing case law made it "clear that it is impermissible for a police witness

to testify at trial as to a defendant's guilt or an ultimate issue to be decided by

the jury." Id. at 83. "Relatedly, the law also is clear that there are significant

restrictions on when a police witness may offer a lay opinion on whether

defendant is the person shown in a video recording or screenshot in cases where

the identity of the culprit is at issue." Ibid. We pointed out that an objective

description of what is depicted in a video will generally be admissible, but

subjective commentary needs to be carefully analyzed. In that regard, we drew

"a fundamental distinction between narration testimony that objectively

describes an action or image on the screen (e.g., the robber used his elbow to

open the door) and narration testimony that comments on the factual or legal

significance of that action or image (e.g., the robber was careful not to leave

fingerprints)." Id. at 89.

      The critical inquiry in defining the scope of permissible video-narration

testimony is the second prong of N.J.R.E. 701: "whether the narration testimony

would be helpful to the jury by shedding light on the determination of a disputed

factual issue." Id. at 92. "If the jury needs no assistance to fully understand the

contents of the video, then narration commentary would tread upon the role of

the jury under N.J.R.E. 701 analysis." Id. at 92-93.


                                                                             A-2536-18
                                       17
      Ultimately, in Watson, we identified six factors to guide trial courts in

safeguarding the province of the jury from unwarranted intrusion by narration.

Id. at 95. Those factors include (1) if the video-narration testimony would

provide helpful background context; (2) if the testimony would explain the

duration of the video and be focused on isolated events or circumstances; (3) if

a narrative comment would pertain to a fact in dispute; (4) if a narrative

comment would be based on an inference or deduction supported by other facts

in evidence; (5) the clarity and resolution of the video recording; and (6) whether

the narration testimony would be helpful in focusing the jury's attention if a

video is complex or contains distracting images. Id. at 95-100.

      C.    The Application of the Law to the Narration Provided by Detective
            Reading.

      We hold that Reading overstepped the permissible bounds of video -

narration in three areas of his testimony. Although defense counsel did not

object to certain of Reading's comments, defense counsel had effectively

preserved all objections by moving to preclude any narration of the videos. See

State v. Hernandez, 334 N.J. Super. 264, 268 n.1 (App. Div. 2000), aff'd as

modified and remanded, 170 N.J. 106 (2001); R. 1:7-2. Moreover, even if we

were to apply a plain error standard of review, all the errors were "clearly

capable of producing an unjust result." R. 2:10-2; see also State v. R.K., 220

                                                                             A-2536-18
                                       18
N.J. 444, 456 (2015) (explaining that an "error will be disregarded unless a

reasonable doubt has been raised whether the jury came to a result that it

otherwise might not have reached").

      Our analysis is based in part on our review of the video footage. We

typically defer to a trial court's fact findings, even where those findings are

based solely on video that is equally available to the appellate court. State v.

S.S., 229 N.J. 360, 379-81 (2017). Here, however, the trial court did not make

findings of fact regarding what the videos depicted. We also note that there are

no reasonable factual disputes concerning what the videos do and do not show.

      Reading's narrative testimony violated N.J.R.E. 701 when he (1)

introduced the video footage of the incident as depicting "three individuals

exchanging gunfire"; (2) described the clothing worn by the person who had

exited the Sundance and repeatedly stated that that person appeared to be the

same person whom he identified as defendant in the videos from the deli; and

(3) opined that the flashes seen in the video of the incident were consistent with

flashes from the muzzle of a gun.

      Initially, we place those three errors in context. The State presented no

witness who had seen the alleged shooting incident. The primary evidence was

video footage that was not monitored in real time. Reading and the jury had the


                                                                            A-2536-18
                                       19
same source of knowledge regarding the incident: the videos. And the jury

could see the same things on the videos that Reading observed.

      To convict defendant as a person not to possess a weapon, the State had

to prove beyond a reasonable doubt that (1) defendant was one of the persons

depicted in the video of the incident; and (2) defendant possessed a gun during

the incident. See N.J.S.A. 2C:39-7(b), (c); Model Jury Charges (Criminal),

"Certain Persons Not To Have Any Firearms (N.J.S.A. 2C:39-7(b)(1))" (rev.

Feb. 12, 2018).

      The State's theory at trial was that all three individuals depicted in the

video of the incident had handguns.          If only the two individuals seen

approaching the Sundance had guns, defendant could not be found guilty.

Consequently, the shell casings and bullet fragment found after the alleged

shooting did not establish defendant had a gun.

      In that context, Reading's first statement that the video of the incident

depicted "three individuals exchanging gunfire in front of the build ing" was

inadmissible, subjective testimony that went beyond what is permitted under

N.J.R.E. 701. The State conceded, as it had to, that the incident in the video was

not clearly a shooting. Indeed, at the 104 hearing, the trial court expressly ruled

that Reading could not state that the three individuals were holding guns.


                                                                             A-2536-18
                                       20
Although a reasonable jury could view the videos and conclude that handguns

had been fired, that was the ultimate factual question the jury had to decide.

Reading's definitive characterization of the videos was not supported by

anything other than his review of the video and his subjective conclusion that

three individuals had exchanged gunfire.

      Furthermore, Reading's subjective comment was not a fleeting comment

that can be deemed harmless error. See Singh, 245 N.J. at 17-18. Reading's

comment was made as an introduction to the videos of the incident.

Accordingly, it set the stage for his detailed "play-by-play" narrative of the

videos.

      The second error was Reading's description of the person who had exited

the Sundance.    Reading candidly conceded that he could not identify that

individual from the videos of the incident. Apparently, to get around that

evidentiary gap, the assistant prosecutor asked Reading to describe the

individual depicted in a still photograph taken from the video, which was marked

as State Exhibit 10. Reading responded:

            Sure. An African-American male, wearing a black cap,
            black long-sleeve hooded shirt. There's the light-
            colored, white like emblem on the left chest area, light-
            colored pants and black shoes.



                                                                          A-2536-18
                                      21
      Even giving the State every favorable inference, an objective view of the

photograph does not allow any reasonable person to make such a detailed

description. The photograph was taken from the video that recorded events after

sunset. Accordingly, the lighting on the person depicted in the photograph is

not good. The photograph depicts a person on a sidewalk, but the figure is all

dark. It is not clear that the individual is African American. There is what

appears to be a white spot on the person's chest but calling it an "emblem" is a

subjective characterization. Furthermore, the color of the individual's pants and

shoes cannot be seen clearly. Although the pants may be lighter than the upper

garment, testifying that the pants were "light-colored" is a subjective statement.

Similarly testifying that the shoes were "black" is also a subjective statement

given the video's lack of clarity and lighting. The critical flaw with Reading's

description of the individual in the photograph is that Reading had no knowledge

or information to support that description beyond what the jury itself could

observe. Like the jury, he saw only the video footage and photograph; he did

not witness the person exiting the Sundance.

      The second error was compounded when Reading identified defendant in

the video from the deli, described almost verbatim what defendant was wearing

while in front of the deli, and then repeatedly testified that the person he


                                                                            A-2536-18
                                       22
identified as defendant in front of the deli appeared to be the same person

depicted in the video of the alleged shooting incident. Reading did just what the

Supreme Court has held a police officer cannot do in narrating a video: he

identified defendant as the person committing the crime based on a review of a

surveillance video. See Singh, 245 N.J. at 15-16.

      The second error was also not fleeting. Reading described what defendant

was wearing while standing in front of the deli at least three times. Reading

then repeatedly testified that that individual appeared to be the same person who

exited the Sundance in the video of the alleged shooting incident.

      We are not holding that Reading could not identify defendant from the

deli video footage. The individual Reading identified as defendant can be

clearly seen in the deli video footage and the photographs taken from that

footage. We are holding, however, that the State improperly elicited testimony

that directly linked Reading's identification of defendant from the deli videos to

the person who exited the Sundance in the separate videos and photograph of

the incident. Unlike the deli videos, the videos of the incident do not depict any

of the individuals with sufficient clarity to enable someone to describe what

those individuals looked like or what they were wearing.




                                                                            A-2536-18
                                       23
      Finally, the court erred in allowing Reading to opine that the flashes seen

in the video of the incident were consistent with flashes from the muzzle of a

gun. That testimony was clearly expert testimony under N.J.R.E. 702. Our

Supreme Court recently held that police testimony was expert evidence where

an officer renders an opinion to the jury based on the officer's training and

experience, not his or her personal perception of the matter being explained.

State v. Derry, 250 N.J. 611, 635-36 (2022). In deciding that case, the Court

cited State v. Hyman, 451 N.J. Super. 429 (App. Div. 2017), where we

concluded that a detective's "translation testimony" of slang and code words was

expert testimony. Id. at 635 (quoting Hyman, 451 N.J. Super. at 448). In

Hyman, the detective was asked repeatedly to render opinions based on "his

training and experience and knowledge of [the] investigation." Id. at 30 (quoting

Hyman, 451 N.J. Super. at 448).

      Like the detective in Hyman, Reading was asked repeatedly to render

opinions about the source of the flash on the video based on his training and

experience, not his "personal perception and observation." Id. at 632 (quoting

State v. McLean, 205 N.J. 438, 459 (2011)). Reading, however, was never

identified as an expert and he did not prepare an expert report before trial. See

id. at 634 (noting disclosure requirements for expert testimony under Rule


                                                                           A-2536-18
                                      24
3:13(b)(1)(I)). Accordingly, Reading's testimony exceeded anything permitted

as a lay opinion under N.J.R.E. 701. Id. at 636.

      The State argues that Reading's opinion concerning the muzzle flash was

admissible because the defense opened the door in cross-examining Reading.

We disagree with that argument. Moreover, we hold that the trial court abused

its discretion in allowing the testimony.

      "The 'opening the door' doctrine is 'a rule of expanded relevancy and

authorizes admitting evidence which otherwise would have been irrelevant or

inadmissible in order to respond to (1) admissible evidence that generates an

issue, or (2) inadmissible evidence admitted by the court over objection.'" State

v. Prall, 231 N.J. 567, 582 (2018) (quoting State v. James, 144 N.J. 538, 554

(1996)). The doctrine "permits 'a party to elicit otherwise inadmissible evidence

when the opposing party has made unfair prejudicial use of related evidence'"

and "operates to prevent a defendant from successfully excluding from the

prosecution's case-in-chief inadmissible evidence and then selectively

introducing pieces of this evidence for the defendant's own advantage, without

allowing the prosecution to place the evidence in its proper context." Id. at 582-

83 (quoting James, 144 N.J. at 554). "The doctrine is limited, however, by




                                                                            A-2536-18
                                       25
weighing the probative value against the prejudicial nature of the evidence under

N.J.R.E. 403." Id. at 583.

      In narrating the videos of the incident on his direct examination, Reading

commented on and pointed out to the jury that there were flashes of light. The

trial court had previously ruled that Reading could not testify that those flashes

were flashes from a handgun. On cross-examination, defense counsel asked

Reading if those flashes could have come from a cell phone, a lighter, or a mirror

reflecting light. That cross-examination did not open the door to allow Reading

to then offer an opinion that the flashes were consistent with a flash from the

muzzle of a gun.

      In addition, the assistant prosecutor did not establish a basis for Reading

to offer that opinion. Reading testified only that he was generally familiar with

the flashes of certain weapons from his yearly training, which included firing

his service weapon at night. Without knowing the type of weapon involved,

Reading's opinion appears to be a net opinion. See Pomerantz Paper Corp. v.

New Cmty. Corp., 207 N.J. 344, 372 (2011) (explaining that "an expert's bare

opinion that has no support in factual evidence or similar data is a mere net

opinion which is not admissible and may not be considered").




                                                                            A-2536-18
                                       26
      More critically, whatever probative value that testimony had was

substantially outweighed by the undue prejudice it likely introduced. See

N.J.R.E. 403; State v. Gonzalez, 249 N.J. 612, 635 (2022). The critical issue at

trial was whether defendant had a gun. Reading's opinion that the flash of light

seen when the individual who exited the Sundance raised his arm was consistent

with the flash from the muzzle of a gun was highly prejudicial because it went

to the ultimate issue and had little evidentiary value.

      D.    The Cumulative Errors.

      Each of the three errors we have identified in Reading's testimony was

sufficiently harmful to warrant the reversal of his conviction. Cumulatively, the

three errors were clearly harmful errors.

      A defendant is not entitled to a "perfect trial" but is "entitled to a fair trial."

State v. Weaver, 219 N.J. 131, 160 (2014) (citing State v. Wakefield, 190 N.J.

397, 537 (2007)). "[W]here any one of several errors assigned would not in

itself be sufficient to warrant a reversal, [but] all of them taken together justify

the conclusion that [the] defendant was not accorded a fair trial, it becomes the

duty of [the court] to reverse." Id. at 155 (first alteration in original) (quoting

State v. Orecchio, 16 N.J. 125, 134 (1954)).




                                                                                  A-2536-18
                                         27
      As we have detailed, the three errors in Reading's narrative testimony

were each reversible error.       They also built upon one another and, in

culmination, they deprived defendant of a fair trial.

      E.    Defendant's Other Arguments.

      Having concluded that defendant was deprived of a fair trial because of

the inadmissible comments during Reading's narration of the videos, we need

not reach defendant's other arguments. Nevertheless, because we are remanding

for a new trial, we briefly comment on certain of those arguments and add a

clarification about nay narration at the new trial.

      At a new trial, the trial court and counsel should be guided by the points

explained in Watson in determining the proper scope of any narration of the

videos. In particular, the narration should be considered on a question-by-

question basis and objections should be made accordingly. Watson, ___ N.J.

Super. at ___ (slip op. at 85). The trial court can then make appropriate factual

findings on the record concerning those objections.

      We discern no error in the trial court's decision to admit the identifications

of defendant based on the video and photographs taken from the deli. We also

discern no error in the trial court's decision to allow Reading, Bolognini , and

Manzo to make the identification both out of court and in court. As described


                                                                              A-2536-18
                                       28
in this opinion, however, that identification cannot be directly linked to the

individual seen to have exited the Sundance in the videos from the incident.

      In terms of the sentence, the Supreme Court has recently clarified that

mitigating factor fourteen does not apply retroactively. See State v. Lane, ___

N.J. ___, ___ (2022) (slip op. at 2). Because we are remanding for a new trial

on other grounds, however, if defendant is convicted after a new trial, mitigating

factor fourteen would apply because he would be subject to a new sentence. See

id. at ___ n.3 (slip op. at 17, n.3).

      F. Conclusion.

      Because parts of Reading's narrative testimony were inadmissible and

prejudicial, we reverse defendant's conviction and remand for further

proceedings. We do not retain jurisdiction.

      Reversed and remanded.




                                                                            A-2536-18
                                        29